Exhibit 10.1

SUBSCRIPTION AGREEMENT

FOR

7.625% SERIES A CONVERTIBLE PREFERRED STOCK

AND

COMMON STOCK

This Subscription Agreement (this “Agreement”), made as of February 18, 2015 by
and among Hennessy Capital Acquisition Corp. (the “Company”), The Traxis Group
B.V. (“Traxis”), the undersigned subscriber of Preferred Shares (as defined
below) under whose name is set forth “Preferred Subscriber” on the signature
pages hereto (the “Preferred Subscriber”) and each of the undersigned
subscribers of shares of Common Stock (as defined below) under whose name is set
forth “Common Subscriber” on the signature pages hereto (each, a “Common
Subscriber,” collectively, the “Common Subscribers” and, together with the
Preferred Subscriber, the “Subscribers” and each a “Subscriber”), is intended to
set forth certain representations, covenants and agreements among the Company
and the Subscribers:

(i) with respect to the private offering (the “Preferred Offering”) for sale by
the Company and the purchase by the Preferred Subscriber in such private
offering, pursuant to Section 1 hereof, of the number of shares set forth under
the Preferred Subscriber’s name on the signature pages hereto of 7.625%
Preferred Stock with the terms set out in the form of certificate of
designations attached as Exhibit A hereto (the “Certificate of Designations”
and, such shares, the “Preferred Shares”) at a price per share of $100.00;

(ii) with respect to the acquisition by each Common Subscriber of shares of
common stock of the Company, par value $0.0001 per share with the terms set out
in the form of the second amended and restated certificate of incorporation of
the Company attached as Exhibit E hereto (the “Common Stock”), through private
transactions as described in Section 2(c) hereof; and

(iii) with respect to the private offering (the “Common Offering”) for sale by
the Company and the purchase by each Common Subscriber in such private offering,
pursuant to Section 2(d) hereof, of shares of Common Stock.

In consideration of the mutual terms, covenants and conditions contained herein,
the Subscribers and the Company hereby agree as follows:

1. Subject Preferred Subscription. Subject to the terms and conditions set forth
in this Agreement, the Preferred Subscriber hereby irrevocably subscribes for
and agrees, subject to the simultaneous occurrence of the closing of the
acquisition of School Bus Holdings Inc. (“School Bus”) in accordance with that
certain Purchase Agreement, dated as of September 21, 2014 (as amended and as in
effect as of the date hereof, the “Purchase Agreement”), by and between Traxis
and the Company (such acquisition, the “Acquisition”, and the closing of the
Acquisition, the “Acquisition Closing”), to purchase from the Company the number
of Preferred Shares indicated as the “Subject Preferred Shares” under the
Preferred Subscriber’s name on the signature page hereto (the “Subject Preferred
Shares”) at a purchase price of $100.00 per share, and the Company agrees,
subject to the simultaneous Acquisition Closing and the other conditions set
forth herein, to sell to the Preferred Subscriber at such purchase price such
number of Subject Preferred Shares; provided,



--------------------------------------------------------------------------------

however, that, notwithstanding anything to the contrary herein, if either
(i) the Base Conversion Price (as defined in the Certificate of Designations) is
less than $11.60 or (ii) the value of the consideration paid to Traxis upon the
Acquisition Closing is less than $220.0 million, valuing all shares of Common
Stock issued to Traxis at $10.00 per share, then the Company shall not have any
obligation to sell any Preferred Shares to the Preferred Subscriber.

2. Subject Common Subscription.

(a) Each Common Subscriber covenants and agrees that until the earlier of
(A) the Acquisition Closing and (B) the Termination Date (as defined below), it
shall not, and shall ensure that its Affiliates do not, Transfer any Common
Stock. For purposes hereof, “Affiliate” shall mean affiliate as such term is
defined in Rule 12b-2 of the Exchange Act (as defined below) and “Transfer”
shall mean any direct or indirect transfer, redemption, disposition or
monetization in any manner whatsoever, including, without limitation, through
redemption election or any derivative transactions.

(b) Each Common Subscriber covenants and agrees that it shall, and shall cause
its Affiliates to, (A) vote the Common Stock, if any, that it owned on the
record date for the special meeting of stockholders to be held by the Company to
approve, among other things, the Acquisition (the “Special Meeting”) in favor of
(x) the Acquisition, whether pursuant to a proxy filed by the Company or
otherwise, in any vote thereon and (y) the proposals of the Company set forth in
its Definitive Proxy Statement filed with the Securities and Exchange Commission
(the “SEC”), as supplemented by definitive additional materials filed with the
SEC through the date hereof (the “Proxy”) in connection with the Special Meeting
and (B) not exercise its redemption rights in any Common Stock in connection
with the Special Meeting.

(c) Commencing on the date hereof through the close of business on the third
Trading Day prior to the Special Meeting (the “Private Purchase Deadline”), each
Common Subscriber shall (provided it is lawful to do so) use reasonable best
efforts to purchase the number of shares of Common Stock that may be purchased
for the consideration set forth as Common Shares Allocation under its name on
the signature page hereto (as such Common Shares Allocation may be modified in
accordance with Section 3(f) hereof) (or such lesser number of shares, if any,
as directed by the Company in writing or to which the Company consented in
writing) (its “Common Shares Allocation”) in privately negotiated transactions
with third parties, including forward contracts, provided that: (a) such
transactions settle no later than, and are conditioned upon, the Acquisition
Closing and (b) no Common Subscriber shall be required to purchase any shares of
Common Stock at a price above $10.00. On the date immediately following the
Private Purchase Deadline and promptly at other times requested by the Company
from time to time, each Common Subscriber shall (x) notify the Company in
writing of the number of shares of Common Stock so purchased (the “Market
Shares”) and the aggregate purchase price paid therefor by such Common
Subscriber and (y) provide the Company, for all Market Shares acquired, all
documentary evidence reasonably requested by the Company and its advisors
(including without limitation, its legal counsel) and its transfer agent and
proxy solicitor to confirm that: (A) such Common Subscriber purchased, or has
contracted to purchase, such shares, and (B) the seller of such shares has
provided to such Common Subscriber a representation that (I) the seller voted
such shares in favor of the Acquisition and the proposals of the Company set
forth in the Proxy and (II) the seller of such shares did not exercise its
redemption rights for such shares in connection with the Special Meeting. For
purposes hereof, “Trading Day” shall mean a day during which trading in the

 

2



--------------------------------------------------------------------------------

Common Stock generally occurs on the NASDAQ Capital Market or, if the Common
Stock is not listed on the NASDAQ Capital Market, on the principal other
national or regional securities exchange on which the Common Stock is then
listed or, if the Common Stock is not listed on a national or regional
securities exchange, on the principal other market on which the Common Stock is
then listed or admitted for trading.

(d) Subject to the terms and conditions set forth in this Agreement, each Common
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company the number of shares of Common Stock equivalent to its Private Placement
Remainder (as defined below) at a purchase price of $10.00 per share, and the
Company agrees to sell such shares to each Common Subscriber at such price (the
shares of Common Stock to be so sold, the “Subject Common Shares”), subject to
the Company’s right to determine not to consummate such sale if the Acquisition
Closing does not occur. For the avoidance of doubt, if the Acquisition Closing
does not occur, then the Common Subscribers’ obligations to purchase, and the
Company’s obligation to issue, shares under the foregoing sentence are
extinguished. Any such purchase shall be consummated simultaneously with the
Acquisition Closing. For purposes hereof, each Common Subscriber’s “Private
Placement Remainder” shall mean that number of shares of Common Stock that is
equal to the quotient obtained by dividing (A) such Common Subscriber’s Common
Shares Allocation (as reduced by the amount, if any, of its Common Shares
Allocation used to purchase common stock pursuant to Section 2(c) hereof) by
(B) $10.00. For the avoidance of doubt, in the event that less than all (or no)
Market Shares are acquired by any Common Subscriber pursuant to Section 2(c),
such Common Subscriber’s obligations under this Section 2(d) shall nevertheless
apply.

3. Delivery of Subscription Amount; Acceptance of Subscriptions; Delivery. Each
Subscriber understands and agrees that this subscription is made subject to the
following terms and conditions:

(a) Contemporaneously with the execution and delivery of this Agreement, each
Subscriber shall execute and deliver the Investor Questionnaire (as defined
below) and, in respect of the Preferred Offering and Common Offering, as
applicable, upon notice from the Company setting forth the reasonably
anticipated date of the Acquisition Closing, each Subscriber shall, no fewer
than 3 days prior to such anticipated date (the “Funding Date”), cause a wire
transfer to be made for payment for the Subject Preferred Shares and the Subject
Common Shares, as applicable, in immediately available funds in the amount equal
to (i) in the case of the Preferred Subscriber, $100.00 multiplied by the number
of Subject Preferred Shares for which the Preferred Subscriber has subscribed
pursuant to Section 1 hereof (the “Preferred Subscription Amount”) and (ii) in
the case of each Common Subscriber, $10.00 multiplied by the number of Subject
Common Shares to be purchased by such Common Subscriber pursuant to the Common
Offering, (the “Common Subscription Amount”), in each case in accordance with
the Subscription Instructions set forth on Exhibit B hereto. In the event a
Common Subscriber enters into privately negotiated transactions with third
parties subsequent to the Funding Date but prior to the Acquisition Closing, the
Common Subscription Amount shall be reduced by the dollar amount of such
purchases, such excess funds shall be returned to such Common Subscriber, and
the number of Subject Common Shares shall be reduced by an amount equal to the
quotient obtained by dividing the aggregate amount paid by such Common
Subscriber to such third parties for such shares of Common Stock divided by
$10.00. The payments provided for in this Section 3(a) shall be maintained in
escrow with Continental Stock Transfer & Trust Company (or other nationally
recognized escrow agent with whom in all cases, whether with Continental Stock
Transfer &

 

3



--------------------------------------------------------------------------------

Trust Company or otherwise, the Company shall have an escrow agreement in place
for purposes hereof, which such agreement shall be on reasonable and customary
terms) pending the Company’s acceptance of the subscription.

(b) The respective subscriptions of the Preferred Subscriber for the Subject
Preferred Shares and of the Common Subscribers for the Subject Common Shares
shall be deemed to be accepted only (and shall not otherwise be accepted by the
Company except) when (i) the Company has confirmed in writing to such Subscriber
that the Company’s representations and warranties contained herein are, or shall
be, true and correct as of the date of the acceptance of such subscription and
(ii) there occurs the simultaneous Acquisition Closing. If all such acceptances
do not occur on or prior to the earliest of (x) the Acquisition Closing or
(y) the date on which the Purchase Agreement is terminated in accordance with
its terms (the “Termination Date”), such Subscriber’s subscription shall
automatically be deemed rejected (the “Subscription Rejection”). For the
avoidance of doubt, no Subscriber shall be deemed to have made or to have agreed
to make any subscription hereunder in the event any other Subscriber’s
subscription is not accepted or is deemed rejected by the Company.

(c) The payment of the Preferred Subscription Amount and Common Subscription
Amount (or a portion thereof, as applicable) will be returned promptly, without
interest, to the applicable Subscriber if the subscriptions are rejected in
whole or in part or if the Preferred Offering or Common Offering, as applicable,
is withdrawn or canceled.

(d) The representations and warranties of the Company and each Subscriber set
forth herein shall be true and correct as of the date that the Company accepts
the subscriptions set forth herein.

(e) Notwithstanding anything to the contrary herein, the Preferred Subscriber
shall not have any obligation to purchase from the Company the Subject Preferred
Shares pursuant to Section 1, and the Common Subscribers shall not have any
obligation to purchase from the Company the Subject Common Shares pursuant to
Section 2(d), and, upon written notice delivered to the Company by the
Subscribers, this Agreement shall be of no further force or effect, if:

(i) Adam Gray shall not have been appointed as a member of the Board of
Directors of the Company (the “Board of Directors”) effective as of the
Acquisition Closing;

(ii) either Traxis or the Company has, without the written consent of each
Subscriber (such consent not to be unreasonably withheld, conditioned or
delayed), agreed to amend any material term of the Purchase Agreement, or agreed
to waive any material condition (including, without limitation, with respect to
any event, development or occurrence that is the subject of the Updated Seller
Disclosure Schedule (if any, as defined in the Purchase Agreement) which
constitutes or relates to a matter that has had a Material Adverse Effect (as
defined in the Purchase Agreement), it being acknowledged and agreed that the
Company shall provide to each Subscriber, promptly after receipt thereof and in
any event prior to the Acquisition Closing, the Updated Seller Disclosure
Schedule, if any) to its obligations to consummate the transactions contemplated
by the Purchase Agreement; or

(iii) the Company’s stockholders shall not have approved the Business
Combination, or the proposal identified as Proposal 9 in the Company’s
definitive proxy statement dated January 20, 2015 at the special meeting of
stockholders to be held to vote upon the Business Combination (as defined
therein).

 

4



--------------------------------------------------------------------------------

(f) If, prior to the Acquisition Closing, the Common Subscribers desire to
modify the respective Common Shares Allocations under the Common Subscribers’
names on the signature pages hereto, then, prior to the Acquisition Closing, the
Common Subscribers shall jointly deliver to the Purchaser and Traxis a notice,
signed by each of the Common Subscribers, setting forth on the signature pages
to such notice such modified Common Shares Allocations, provided that the sum of
the Common Shares Allocation indicated under all Common Subscribers’ names on
the signature pages to such notice shall equal the sum of the Common Shares
Allocations indicated under all Common Subscribers’ names on the signature pages
hereto. For the avoidance of doubt, the purpose of this Section 3(f) is to
provide the Common Subscribers with the right, prior to the Acquisition Closing,
to reallocate among them the sum of the Common Shares Allocations that
determines the number of Common Shares to which, collectively, they have
committed to acquire (in accordance with the terms, and subject to the
conditions, set forth in this Agreement), but not to decrease or increase the
sum of the Subscribers’ Common Shares Allocation.

4. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

5. Registration Rights.

(a) At the Acquisition Closing, the Company and each Subscriber shall execute
and deliver the Registration Rights Agreement in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
shall agree under certain circumstances to register the resale of the Subject
Common Shares and the Subject Preferred Shares (and the Common Stock of the
Company into which the Preferred Shares may be converted, the “Underlying
Common”), each under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations promulgated thereunder, and applicable
state securities laws.

(b) None of the Subject Common Shares or the Subject Preferred Shares or the
Underlying Common (collectively, the “Subject Shares”) may be directly or
indirectly transferred, disposed of or otherwise monetized in any manner
whatsoever, except in a transaction that is in compliance with the Securities
Act and applicable state securities laws. Except as provided in the Registration
Rights Agreement, it shall be a condition to any such transfer that the Company
shall be furnished with a written opinion of counsel to the holder of such
Subject Common and Subject Preferred Shares (or the Underlying Common, as
applicable), reasonably satisfactory to the Company (as determined by the
Company within 3 Business Days of its receipt of such written opinion), to the
effect that the proposed transfer would be in compliance with the Securities Act
and applicable state securities laws; provided that the Company shall not
require such written opinion of counsel if, acting in its reasonable discretion,
if determines that applicable Law does not prohibit any transfers of the Subject
Preferred Shares (or the Underlying Common), as applicable, at such time.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

(c) Without limitation to the generality of the foregoing, no Subscriber shall
execute any short sales or engage in other hedging transactions of any kind with
respect to the Common Stock during the period from the date of the Acquisition
Closing through the date that is 45 consecutive days thereafter. For the
avoidance of doubt, the prohibition set forth herein shall not be applicable on
or after the Termination Date.

6. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of Each Subscriber. Each Subscriber hereby represents, warrants and
covenants to the Company as follows:

(a) Such Subscriber is purchasing the Subject Shares for its own account, not as
a nominee or agent, for investment purposes and not with a view towards
distribution or resale within the meaning of the Securities Act (absent the
registration of the Subject Shares for resale under the Securities Act or a
valid exemption from registration). Such Subscriber will not sell, assign or
transfer such shares at any time in violation of the Securities Act or
applicable state securities laws. Such Subscriber acknowledges that the Subject
Shares cannot be sold unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.

 

5



--------------------------------------------------------------------------------

(b) Such Subscriber understands that (A) the Subject Shares (1) have not been
registered under the Securities Act or any state securities laws, (2) have been
offered and will be sold in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act, (3) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings and
(4) must be held indefinitely because of the fact that the Subject Shares have
not been registered under the Securities Act or applicable state securities
laws, and (B) such Subscriber must therefore bear the economic risk of its
investment hereunder indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom. Such Subscriber further understands that such exemptions
depend upon, among other things, the bona fide nature of the investment intent
of such Subscriber expressed herein. Pursuant to the foregoing, such Subscriber
acknowledges that until such time as the resale of the Subject Shares has been
registered under the Securities Act as contemplated by the Registration Rights
Agreement or otherwise may be sold pursuant to an exemption from registration,
the certificates representing any Subject Shares acquired by such Subscriber
shall bear a restrictive legend substantially as follows (and a stop-transfer
order may be placed against transfer of the certificates evidencing such Subject
Shares):

In respect of the Subject Preferred Shares:

THIS SHARE OF PREFERRED STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SHARE OF PREFERRED STOCK OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING:

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

  1. REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

  2.

AGREES FOR THE BENEFIT OF HENNESSY CAPITAL ACQUISITION CORP. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL

 

6



--------------------------------------------------------------------------------

  INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR OR SUCH
OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE HEREOF, AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

  (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

  (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT, OR

 

  (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

  (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE
THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

  3. ACKNOWLEDGES THAT NO PREFERRED STOCK MAY BE OWNED BY OR TRANSFERRED TO ANY
HOLDER OR BENEFICIAL OWNER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND ANY TRANSFER MADE OR
EFFECTED IN VIOLATION OF THIS REQUIREMENT SHALL BE VOID AB INITIO.

In respect of the Subject Common Shares and the Underlying Common:

THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
THIS SHARE OF COMMON

 

7



--------------------------------------------------------------------------------

STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING:

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

  1. REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

  2. AGREES FOR THE BENEFIT OF HENNESSY CAPITAL ACQUISITION CORP. (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS
SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER
OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL
ISSUANCE HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW, EXCEPT:

 

  (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

  (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT, OR

 

  (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

  (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE
THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

8



--------------------------------------------------------------------------------

(c) Such Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting such
Subscriber’s interest in connection with the acquisition, if any, of the Subject
Common Shares, Market Shares and Subject Preferred Shares (including the
Underlying Common) (collectively, the “Shares”). Such Subscriber understands
that the acquisition of the applicable Shares is a speculative investment and
involves substantial risks and that such Subscriber could lose such Subscriber’s
entire investment. Further, the undersigned has (i) carefully read and
considered the risks identified in the Disclosure Documents (as defined below)
and (ii) carefully considered the risks related to the Acquisition, the Company,
and School Bus and has taken full cognizance of and understands all of the risks
related to the Company, School Bus, the Acquisition, the applicable Shares and
the transactions contemplated hereby, including, without limitation, the
purchase of the applicable Shares. Acknowledging the very significant tax impact
analysis and other analyses that is warranted in determining the consequences to
it of purchasing and owning the applicable Shares, to the extent deemed
necessary by such Subscriber, such Subscriber has had the opportunity to retain,
at its own expense, and relied upon, appropriate professional advice regarding
the investment, tax and legal merits and consequences of the foregoing,
including, without limitation, purchasing and owning the applicable Shares. Such
Subscriber has the ability to bear the economic risks of such Subscriber’s
investment in the Company, including a complete loss of the investment, and such
Subscriber has no need for liquidity in such investment.

(d) Such Subscriber has been furnished by the Company all information (or
provided access to all reasonable information it requested) regarding the
business and financial condition of the Company and School Bus, the Company’s
expected plans for future business activities, and the merits and risks of an
investment in the applicable Shares which such Subscriber has requested or
otherwise needs to evaluate the investment in the applicable Shares.

(e) Such Subscriber is in receipt of and has carefully read and understands the
following items (collectively, the “Disclosure Documents”):

(i) the final prospectus of the Company, filed with the Securities and Exchange
Commission (the “SEC”) on January 16, 2014 (the “Final Prospectus”);

(ii) each filing made by the Company with the SEC following the filing of the
Final Prospectus;

(iii) the Purchase Agreement (including any amendment thereto), a copy of which
has been made available to such Subscriber; and

(iv) the Proxy (including any supplement thereto) and the amendments to the
Articles of Incorporation of the Company proposed to be voted on pursuant
thereto, a copy of which has been made available to such Subscriber.

 

9



--------------------------------------------------------------------------------

Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the acquisition of School Bus in accordance with the Purchase
Agreement.

Such Subscriber acknowledges that neither the Company nor any of its affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or School Bus, the Acquisition, the Company upon, or relating to,
the Acquisition, other than in the case of the Company, the representations and
warranties contained in this Agreement.

The Preferred Subscriber acknowledges that the Conversion Price (as defined in
the Certificate of Designations) is based on an assumed pro forma number of
shares of Common Stock outstanding of 20,687,500 and an assumed market
capitalization of $206,875,000 (in any case, without taking into account the
issuance of any Preferred Shares) at $10.00 per share.

(f) In making its investment decision to purchase the applicable Shares, such
Subscriber is relying solely on investigations made by such Subscriber and such
Subscriber’s representatives. The offer to sell the Subject Common Shares and
Subject Preferred Shares, as applicable, was communicated to such Subscriber in
such a manner that such Subscriber was able to ask questions of and receive
answers from the management of the Company concerning the terms and conditions
of the proposed transaction and that at no time was such Subscriber presented
with or solicited by or through any advertisement, article, leaflet, public
promotional meeting, notice or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or meeting or any other form of general or public advertising or
solicitation.

(g) Such Subscriber acknowledges that it has been advised that:

(i) The Subject Shares offered hereby have not been approved or disapproved by
the SEC or any state securities commission nor has the SEC or any state
securities commission passed upon the accuracy or adequacy of any
representations by the Company. Any representation to the contrary is a criminal
offense.

(ii) In making an investment decision, such Subscriber must rely on its own
examination of the Company, the Acquisition, School Bus, the applicable Shares,
the Common Offering and the terms of the Preferred Offering, as applicable,
including the merits and risks involved. The applicable Shares have not been
recommended by any federal or state securities commission or regulatory
authority. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any representation. Any representation to
the contrary is a criminal offense.

(iii) The Subject Shares will be “restricted securities” within the meaning of
Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom. Such Subscriber is aware of the
provisions of Rule 144 are not currently available and, in the future, may not
become available for resale of any of the Subject Shares and that the Company is
an issuer subject to Rule 144(i) under the Securities Act. Such Subscriber is
aware that it may be required to bear the financial risks of this investment for
an indefinite period of time.

 

10



--------------------------------------------------------------------------------

(h) Such Subscriber agrees to furnish the Company with such other information as
the Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
acceptance of this Agreement by the Company.

(i) Such Subscriber further represents and warrants that it is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act, and Subscriber has executed the Investor Questionnaire
attached hereto as Exhibit D (the “Investor Questionnaire”) and shall provide to
the Company an updated Investor Questionnaire for any change in circumstances at
any time on or prior to the Acquisition Closing.

(j) As of the date of this Agreement, such Subscriber and its affiliates do not
have, and during the 30 day period prior to the date of this Agreement such
Subscriber and its affiliates have not, in a seller, transferor or other similar
capacity, entered into, any “put equivalent position” as such term is defined in
Rule 16a-1 of under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or short sale positions with respect to the securities of the
Company. In addition, such Subscriber shall comply with all applicable
provisions of Regulation M promulgated under the Securities Act.

(k) If such Subscriber is a natural person, he or she has reached the age of
majority in the state in which such Subscriber resides, has adequate means of
providing for such Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Subject
Common Shares and Subject Preferred Shares (including the Underlying Common), as
applicable, for an indefinite period of time, has no need for liquidity in such
investment and, at the present time, could afford a complete loss of such
investment.

(l) If such Subscriber is a partnership, corporation, trust, estate or other
entity (an “Entity”): (i) such Entity has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such Entity in connection with the purchase of the
applicable Shares, (b) to delegate authority pursuant to power of attorney and
(c) to purchase and hold such Shares; (ii) the signature of the party signing on
behalf of such Entity is binding upon such Entity; and (iii) such Entity has not
been formed for the specific purpose of acquiring such Shares, unless each
beneficial owner of such entity is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act, is qualified as an accredited
investor within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act and has submitted information substantiating such individual
qualification.

(m) If such Subscriber is a retirement plan or is investing on behalf of a
retirement plan, such Subscriber acknowledges that investment in the applicable
Shares poses additional risks including the inability to use losses generated by
an investment in the applicable Shares to offset taxable income.

(n) This Agreement has been duly authorized, executed and delivered by such
Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with its terms,
except as such enforceability may be

 

11



--------------------------------------------------------------------------------

limited by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws in effect that limit creditors’ rights generally;
(ii) equitable limitations on the availability of specific remedies;
(iii) principles of equity (regardless of whether such enforcement is considered
in a proceeding in Law or in equity); and (iv) to the extent rights to
indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.

(o) Such Subscriber understands and confirms that the Company will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement and the other Transaction Documents (as defined
herein). All representations and warranties provided to the Company furnished by
or on behalf of such Subscriber, taken as a whole, are true and correct and do
not contain any untrue statement of material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(p) Such Subscriber has read the Final Prospectus, and understands that the
Company has established a trust fund, currently in an amount of approximately
$115 million (“Trust Fund”) for the benefit of the Company’s public shareholders
and that the Company may disburse monies from the Trust Fund only (i) to the
Company’s public shareholders in the event they elect to redeem their shares,
(ii) to the public shareholders upon the liquidation of the Company if the
Company fails to consummate an initial business combination within the required
time period described in the Final Prospectus, (iii) to the Company in limited
amounts for its tax obligations and (iv) to the Company after, or concurrently
with, the consummation of a business combination. To induce the Company to enter
into this Agreement and sell the securities to be sold to it hereunder, such
Subscriber agrees that it does not have any right, title, interest or claim of
any kind in or to any monies in the Trust Fund (“Claim”) and waives any Claim it
may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with the Company and will not seek recourse against the
Trust Fund for any reason whatsoever. Notwithstanding the foregoing, each
Subscriber shall maintain rights of redemption of any public shares it may own
if the Acquisition Closing does not occur, subject to the terms and conditions
applicable to any such redemption. This section shall survive the termination of
this Agreement for any reason.

(q) Neither such Subscriber nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
affiliates or executive officers (collectively with such Subscriber, the
“Subscriber Covered Persons”), are subject to any of the “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3).

(r) Such Subscriber has exercised reasonable care to determine whether any
Subscriber Covered Person is subject to a Disqualification Event.

(s) The purchase of the applicable Shares by such Subscriber will not subject
the Company to any Disqualification Event.

(t) As of the date hereof, such Subscriber does not own, directly or indirectly,
any shares of Common Stock.

 

12



--------------------------------------------------------------------------------

7. Representations and Warranties of the Company. The Company represents and
warrants to each of the Subscribers as follows:

(a) Subject to obtaining all required approvals necessary in connection with the
performance of the Purchase Agreement (including, without limitation, the
approval of the Company’s stockholders) and any required approvals pursuant to
the applicable rules of NASDAQ (together, the “Required Approvals”), the Company
has all requisite corporate power and authority to enter into and perform this
Agreement, the Registration Rights Agreement and the Purchase Agreement
(collectively, the “Transaction Documents”), and to consummate the transactions
contemplated hereby and thereby, in accordance with the terms hereof and
thereof. Subject to obtaining the Required Approvals, the execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by the Company’s Board of Directors and, subject to
obtaining the Required Approvals, no further consent or authorization of the
Company, its Board of Directors, or its shareholders is required. This Agreement
and each of the other Transaction Documents have been duly executed and
delivered by the Company. This Agreement and each of the other Transaction
Documents will constitute upon execution and delivery by the Company, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws in effect that limit creditors’ rights generally;
(ii) equitable limitations on the availability of specific remedies;
(iii) principles of equity (regardless of whether such enforcement is considered
in a proceeding in Law or in equity); and (iv) to the extent rights to
indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.

(b) Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Agreement and each of the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (i) conflict with or result in a violation of any
material provision of the Second Amended and Restated Certificate of
Incorporation, of the Company, (ii) violate or conflict with, or result in a
material breach of any provision of, or constitute a default (or an event which
with notice or lapse of time or both could become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, to which the Company is a party, or (iii) result in a
violation of any Law applicable to the Company or by which any property or asset
of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations in clauses
(ii) and (iii) of this Section 7(b) as would not, individually or in the
aggregate, have a material adverse effect on the business, properties condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole (“Material Adverse Effect”)). The Company is not
in violation of its Second Amended and Restated Certificate of Incorporation or
other organizational documents. The Company is not in default (and no event has
occurred which with notice or lapse of time would result in a default) under,
and the Company has not taken any action or failed to take any action that would
give to others any rights of termination,

 

13



--------------------------------------------------------------------------------

amendment, acceleration or cancellation of, any agreement or instrument to which
the Company is a party or by which any property or assets of the Company is
bound or affected, except for defaults or possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Except for
filings required under the Securities Act and any applicable state securities
laws (and subject to obtaining the Required Approvals), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market (other than pursuant to the
applicable rules of NASDAQ and the filing of a Notification and Report Form with
the United States Federal Trade Commission and the United States Department of
Justice under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended and the expiration or termination of any applicable waiting period
thereunder, if required) in order for it to execute, deliver or perform any of
its obligations under the Transaction Documents. All consents, authorizations,
orders, filings and registrations that the Company is required to effect or
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof or will, prior to any acceptance of this subscription,
be so obtained or effected in a timely manner as required by Law.

(c) The Company has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Act and the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”) since January 16, 2014, or has timely filed for a
valid extension of such time of filing and has filed any such SEC Document prior
to the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(d) As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, year-end adjustments or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(e) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act). Such
disclosure controls and procedures: (i) are designed to ensure that material
information relating to the Company and

 

14



--------------------------------------------------------------------------------

its subsidiaries is made known to the Company’s chief executive officer and its
chief financial officer by others within those entities, particularly during the
periods in which the Company’s reports and filings under the Exchange Act are
being prepared, (ii) have been evaluated for effectiveness as of the end of the
most recent quarterly period reported to the SEC, and (iii) are effective to
perform the functions for which they were established.

(f) Except with respect to the transactions contemplated hereby and by each of
the other Transaction Documents and except as disclosed in the Disclosure
Documents or has been disclosed in any public disclosure as defined in
Section 101(e) of Regulation FD promulgated under the Exchange Act, since
January 16, 2014: (i) the Company has conducted its business only in the
ordinary course, consistent with past practice, and since that date, no changes
have occurred which would reasonably be expected to have a Material Adverse
Effect; and (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and in
order to consummate the Acquisition and (B) liabilities not required to be
reflected on the Company’s financial statements pursuant to GAAP or required to
be disclosed in the SEC Documents.

(g) Other than deficiency letters from NASDAQ dated August 7, 2014 and
February 4, 2015, there is no Action pending or, to the knowledge of the
Company, threatened against the Company or any of its subsidiaries that
(i) adversely affects or challenges the legality, validity or enforceability of
the Agreement, or (ii) if there were an unfavorable decision, would have or
reasonably be expected to have a Material Adverse Effect. There has not been,
and to the knowledge of the Company, there is not pending any investigation by
the SEC involving the Company or to the knowledge of the Company, any director
or officer of the Company (in his or her capacity as such). The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act. As used in this Agreement, “Action” means any action, lawsuit,
claim, suit, arbitration, hearing, examination or judicial or legal proceeding
or investigation, whether civil, criminal or administrative, at Law or in
equity, or by or before any federal, national, supranational, foreign, state,
provincial, local, county, municipal or other government, any governmental,
regulatory or administrative authority, agency, department, bureau, board,
commission or official or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority, or any court, tribunal, judicial or arbitral body, or any securities
exchange, futures exchange, contract market, any other exchange or corporation
or similar self-regulatory body or organization applicable to a party to this
Agreement (each, a “Governmental Authority”) (in each case to the extent that
the rules, regulations or orders of such body or authority have the force of
Law). As used in this Agreement, “Law” means any material law (statutory, common
or otherwise), including any material statute, ordinance, regulation, rule,
code, executive order, injunction, judgment, decree or other order of a
Governmental Authority.

(h) The Company has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject in respect of which the failure to so make or file could
reasonably be expected to have a Material Adverse Effect and has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those

 

15



--------------------------------------------------------------------------------

being contested in good faith and, to the extent required by generally accepted
accounting principles, has set aside on its books provisions reasonably adequate
for the payment of all taxes that are material in amount for periods subsequent
to the periods to which such returns, reports or declarations apply. The Company
has not executed a waiver with respect to the statute of limitations relating to
the assessment or collection of any foreign, federal, state or local tax.

(i) Since January 16, 2014, except as set forth in any document filed with the
SEC, no event has occurred or, to the knowledge of the Company, circumstance
exists that (with or without notice or lapse of time) would or could reasonably
be expected to: (i) constitute or result in a violation by the Company, or a
failure on the part of the Company to comply with, any Law; or (ii) give rise to
any obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature in connection with a
failure to comply with any Law, except in either case that would not reasonably
be expected to have a Material Adverse Effect.

(j) The Company is in compliance in all material respects with the provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder that are applicable to it.

(k) No labor or employment dispute exists or, to the knowledge of the Company,
is imminent or threatened, with respect to any of the employees of the Company
that has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(l) To the extent this Agreement is not already publicly disclosed at such time,
the Company will file with the SEC disclosing the form of this Agreement within
2 Business Days of the date hereof.

(m) The Company understands and confirms that the Subscribers will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement.

8. Understandings. Each Subscriber understands, acknowledges and agrees with the
Company as follows:

(a) Such Subscriber hereby acknowledges and agrees that its subscription
hereunder is irrevocable by such Subscriber, that, except as required by Law,
such Subscriber is not entitled to cancel, terminate or revoke this Agreement or
any agreements of such Subscriber hereunder, and that this Agreement and such
other agreements shall survive the death or disability of such Subscriber and
shall be binding upon and inure to the benefit of the parties and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns. If such Subscriber is more than one person, the
obligations of such Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his/her
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

16



--------------------------------------------------------------------------------

(b) No federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the suitability of
this offering for investment nor any recommendation or endorsement of the
Shares.

(c) The Preferred Offering is intended to be exempt from registration under the
Securities Act, which is dependent upon the truth, completeness and accuracy of
the statements made by such Subscriber herein.

(d) There is only a limited public market for the Common Stock. There can be no
assurance that a Subscriber will be able to sell or dispose of any Shares.

(e) The representations and warranties of such Subscriber contained in this
Agreement and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date hereof and the date of the consummation of each offering of the Subject
Common Shares and Subject Preferred Shares, as applicable, as if made on and as
of such date and such representation and warranties and all agreements of such
Subscriber contained herein and in any other writing delivered in connection
with the transactions contemplated hereby.

9. Survival. All representations, warranties and covenants contained in this
Agreement shall survive until the earlier of the (A) Acquisition Closing or
(B) Termination Date. Notwithstanding the foregoing, the rights of the
Subscribers, and the obligations of the Company, set forth in Section 11 and
Section 22 of this Agreement shall survive the Acquisition Closing indefinitely.
The Subscribers acknowledge the meaning and legal consequences of the
representations, warranties and covenants contained herein and that the Company
has relied upon such representations, warranties and covenants in determining
each Subscriber’s qualification and suitability to purchase the applicable
Shares.

10. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if and when delivered
personally or two Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid or one Business Day after it is
delivered by a commercial overnight carrier or upon confirmation if delivered by
facsimile or email:

(a) if to the Company (prior to the Acquisition Closing), to the following
address:

Hennessy Capital Acquisition Corp.

700 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Daniel J. Hennessy

Facsimile: (312) 876-3854

with a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Jeffrey N. Smith, Esq., Dirk W. Andringa, Esq.

Facsimile: (312) 853-7036

 

17



--------------------------------------------------------------------------------

and to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Stuart Neuhauser, Esq.

Facsimile: (212) 370-7889

and to:

The Traxis Group B.V.

c/o Cerberus Capital Management L.P.

875 Third Ave.

New York, New York 10022

Attention: Dev Kapadia

Facsimile: (212) 755-3009

and to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Richard A. Presutti, Esq.

Facsimile: (212) 593-5955

(b) if to the Company (following the Acquisition Closing), to the following
address:

Blue Bird Corporation

402 Blue Bird Blvd., P.O. Box 937

Fort Valley, Georgia, 31030

Attention: CEO

Facsimile: (478) 822-3609

with a copy to:

The Traxis Group B.V.

c/o Cerberus Capital Management L.P.

875 Third Ave.

New York, New York 10022

Attention: Dev Kapadia

Facsimile: (212) 755-3009

 

18



--------------------------------------------------------------------------------

and to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Richard A. Presutti, Esq.

Facsimile: (212) 593-5955

(c) if to a Subscriber, to the address set forth on the signature page hereto.

(d) or at such other address as any party shall have specified by notice in
writing to the others.

11. Preemptive Rights.

(a) Until the earliest of (i) such time as Blackwell Partners LLC – Series A
and/or Affiliates of Coliseum Capital Management, LLC (which for purposes of
this Section 11 shall not include any direct or indirect transferee, assignee or
other successor in interest to the Preferred Shares (other than any Affiliate or
Affiliates of Blackwell Partners LLC – Series A or Coliseum Capital Management,
LLC), or rights under this Agreement, held by the Preferred Subscriber named on
the signature pages hereto) collectively ceases to hold, directly or indirectly,
at least 20% of the then-outstanding shares of preferred stock (including,
without limitation, Preferred Shares or any other series of preferred shares),
(ii) the Effective Date (as defined in the Certificate of Designations) of a
Fundamental Change (as defined in the Certificate of Designations) and
(iii) five (5) years from the Issue Date (as defined in the Certificate of
Designations), if the Company proposes to sell and issue any shares of preferred
stock (including, without limitation, Preferred Shares or any other series of
preferred shares) to any Person (the shares to be so sold or issued, the
“Preemptive Securities”), then the Preferred Subscriber shall have a right of
first offer to purchase, in the aggregate, such portion of such Preemptive
Securities as is equal to the percentage of all then-outstanding shares of
preferred stock (including, without limitation, Preferred Shares or any other
series of preferred shares) owned by the Preferred Subscriber (the Preferred
Subscriber’s “Preemptive Percentage”). Notwithstanding the foregoing, if
Coliseum Capital Management, LLC ceases to be the investment manager of
Blackwell Partners, LLC – Series A for any reason, then the Preferred Subscriber
shall have a right of first offer to purchase a portion of such Preemptive
Securities no less than the Preferred Subscriber Percentage, and no greater than
the Preferred Subscriber’s Preemptive Percentage, and such portion elected to be
purchased by the Preferred Subscriber shall be its “Preemptive Percentage”. As
used herein, the “Preferred Subscriber Percentage” shall be a percentage, equal
to the quotient of (i) the then-outstanding shares of preferred stock
(including, without limitation Preferred Shares or any other series of preferred
shares) owned, directly or indirectly, by Affiliates of Coliseum Capital
Management, LLC, divided by the total then-outstanding shares of preferred stock
(including, without limitation Preferred Shares or any other series of preferred
shares).

(b) If the Company proposes to issue and sell any Preemptive Securities to any
Person, then the Company shall give the Preferred Subscriber written notice (the
“Preemptive Rights Trigger Notice”) of the Company’s proposal, describing the
Preemptive Securities, the price and the terms and conditions upon which the
Company proposes to issue the same. The Preferred Subscriber

 

1  To be the combined percentage of the Preemptive Percentage held by CCP and
CCP II in Coliseum School Bus Holdings, LLC.

 

19



--------------------------------------------------------------------------------

shall have fifteen (15) Business Days from the giving of the Preemptive Rights
Trigger Notice (the “Offer Period”) to agree to purchase its Preemptive
Percentage of such Preemptive Securities for the price and upon the terms and
conditions specified in the Preemptive Rights Trigger Notice by giving written
notice to the Company setting forth such agreement (a “Preemptive Rights
Exercise Notice”); provided, that, if the Board of Directors determines that
time is of the essence and that it is in the best interests of the Company that
the Company issue Preemptive Securities at the same price and on the same terms
as those set forth in the Preemptive Rights Trigger Notice prior to the end of
the Offer Period, and the Company has provided the Preferred Subscriber at least
two Business Days’ prior written notice of its intention to do so, then the
Company shall have the right to so issue such Preemptive Securities (the
“Emergency Preemptive Securities”) prior to the end of the Offer Period (such
issuance to be subject to the subsequent sale and purchase obligation set forth
in clause (x) below, if applicable), and, provided, further, that, if Emergency
Preemptive Securities are issued prior to the end of the Offer Period and the
Preferred Subscriber delivers a Preemptive Rights Exercise Notice prior to the
end of the Offer Period, then (x) the Company will cause the holders of the
Emergency Preemptive Securities to sell, and the Preferred Subscriber shall have
the obligation, and the right, to purchase, the Preferred Subscriber’s
Preemptive Percentage of such Emergency Preemptive Securities at the same price
and on other applicable terms and conditions (including the receipt by such
Preferred Subscriber of any applicable fees) set forth in the Preemptive Rights
Trigger Notice (which, for the avoidance of doubt, shall be the same as the
price and applicable terms and conditions upon which holders of Emergency
Preemptive Securities purchased such Emergency Preemptive Securities), and
(y) Section 11(c) shall not apply to the Emergency Preemptive Securities so
purchased. For the avoidance of doubt, the first proviso in the immediately
preceding sentence shall in no way affect the rights of the Preferred Subscriber
to agree to purchase its Preemptive Percentage of such Preemptive Securities in
accordance with this Section 11(b). For the avoidance of doubt, the Preferred
Subscriber shall not have the right to assign all or any portion of its rights
pursuant to this Section 11 to any Person, other than to an Affiliate or
Affiliates of the Preferred Subscriber or of Coliseum Capital Management, LLC.

(c) The Company shall have 60 days, beginning after the expiration of the Offer
Period to sell any Preemptive Securities not purchased prior to the expiration
of the Offer Period at the same price as or a greater price than the price
specified in the Preemptive Rights Trigger Notice, and upon such terms and
conditions (other than price) which, when taken as a whole, are no more
favorable in the aggregate to the purchasers thereof than those specified in the
Preemptive Rights Trigger Notice. To the extent the Company has not sold the
Preemptive Securities within such 60-day period, the Company shall not
thereafter issue or sell any Preemptive Securities without first offering such
securities to the Preferred Subscriber in the manner provided in this Section 11
above. During such 60-day period, the Company shall not issue or

 

20



--------------------------------------------------------------------------------

sell at a lesser price, or upon such terms and conditions (other than price)
which, when taken as a whole, are more favorable in the aggregate to the
purchasers thereof than those specified in the Preemptive Rights Trigger Notice,
without first offering such securities to the Preferred Subscriber in the manner
provided above.

12. Notification of Changes. Each Subscriber agrees and covenants to notify the
Company and Traxis immediately upon the occurrence of any event prior to the
Acquisition Closing that would cause any representation, warranty, covenant or
other statement contained in this Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the Acquisition Closing.

13. Assignability; Amendments; Waiver. This Agreement is not assignable by any
Subscriber, and may not be amended, modified or terminated except by an
instrument in writing signed by the Company, Traxis and each Subscriber, or,
with respect to termination, as otherwise provided for in this Agreement. The
Agreement may not be waived except by an instrument in writing signed by the
party against whom enforcement of waiver is sought.

14. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, successors
and assigns, and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon such heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement does not confer any rights or remedies upon any person or entity other
than the parties hereto and their heirs, successors and permitted assigns,
provided, however, that the Company and each of the Subscribers hereby
acknowledge and agree that Traxis has the right to cause the Company to enforce
its rights and perform its obligations under this Agreement including the right
to cause the Company to make or not make any election or otherwise exercise or
not exercise a right hereunder; and provided further, however, that
notwithstanding anything to the contrary herein, the Company and each of the
Subscribers acknowledge that money damages would not be an adequate remedy at
Law if any Subscriber fails to perform in any material respect any of its
obligations hereunder and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at Law or in equity, shall be entitled
to seek an injunction or similar equitable relief restraining such party from
committing or continuing any such breach or threatened breach or to seek to
compel specific performance of the obligations of any other party under this
Agreement, without the posting of any bond, in accordance with the terms and
conditions of this Agreement in any court of the United States or any State
thereof having jurisdiction, and if any action should be brought in equity to
enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at Law.

15. Obligations Irrevocable. Except as otherwise provided herein, the
obligations of each Subscriber to make its subscription provided for hereunder
shall be irrevocable, except with the consent of the Company and Traxis, until
the Subscription Rejection.

16. Agreement. This Agreement and the Registration Rights Agreement constitutes
the entire agreement of the Subscribers and the Company relating to the matters
contained herein

 

21



--------------------------------------------------------------------------------

and therein, superseding all prior contracts or agreements, whether oral or
written. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

17. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof that would require the application
of the laws of any jurisdiction other than New York. Each of the parties
consents to the non-exclusive jurisdiction of the federal courts whose districts
encompass any part of the District of Delaware or the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions.

18. Severability. If any provision of this Agreement or the application thereof
to any Subscriber or any circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

19. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof. The
rule of construction that an agreement shall be construed strictly against the
drafter shall not apply to this Agreement.

20. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

21. Counsel. Each Subscriber hereby acknowledges that the Company and its
counsel represent the interests of the Company and not those of any Subscriber
in any agreement (including this Agreement) to which the Company is a party.

22. Information; Confidentiality. From and after such time, if any, when the
Company ceases to be a public reporting company under the Securities Act, the
Company shall provide to each Subscriber, for so long as such Subscriber is a
shareholder of the Company, quarterly financial reports within 45 days following
the end of the applicable fiscal quarter (or, if shorter, within such shorter
period that such reports are provided to the Company’s lenders pursuant to the
Credit Agreement), annual financial reports within 120 days following the end of
the applicable fiscal year (or, if shorter, within such shorter period that such
reports are provided to the Company’s lenders pursuant to the Credit Agreement)
and management discussion and analysis or similar reports (at the same time that
such reports are provided to the Company’s lenders pursuant to the Credit
Agreement), in each case in the same form provided to the Company’s lenders as
required by the Credit Agreement; provided, that notwithstanding the foregoing,
the Company shall have no obligation to deliver any such information to the
extent

 

22



--------------------------------------------------------------------------------

such information is not required to be delivered to the Company’s lenders
pursuant to the Credit Agreement. Without limiting any of Subscriber’s
pre-existing confidentiality obligations, Subscriber shall not, for a period of
six (6) months following the date hereof, without the Company’s prior written
consent, disclose to any other person or entity the nature, extent or fact that
Subscriber is entering this Agreement or the terms and conditions hereof, or any
information Subscriber may receive in connection with this Agreement (in each
case to the extent the Company has communicated the confidentiality thereof)
other than (a) pursuant to the order of any court or administrative agency or in
any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case Subscriber agrees, to
the extent practicable and not prohibited by applicable Law, to inform the
Company promptly thereof prior to such disclosure), (b) upon the request or
demand of any regulatory authority having jurisdiction over Subscriber, (c) to
the extent that such information is or becomes publicly available other than by
reason of disclosure by Subscriber in violation of this Agreement, or (d) to
Subscriber’s Affiliates and to Subscriber’s and its Affiliates’ employees, legal
counsel, independent auditors and other agents (collectively “representatives”)
who need to know such information and who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential. Subscriber will cause all of its and
its Affiliate’s representatives to comply with the confidentiality provisions of
this Agreement as fully as if they were a party hereto and will be responsible
for a breach of the confidentiality provisions of this Agreement by any such
representatives.

[Signature Page to follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

HENNESSY CAPITAL ACQUISITION CORP. By:

/s/ Daniel J. Hennessy

Name: Daniel J. Hennessy Title: Chief Executive Officer

 

ACCEPTED AND AGREED: THE TRAXIS GROUP B.V. By:

/s/ Dev Kapadia

Dev Kapadia Managing Director

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

SUBSCRIPTION AGREEMENT

OF

HENNESSY CAPITAL ACQUISITION CORP.

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Subscription Agreement by and between Hennessy
Capital Acquisition Corp., The Traxis Group B.V. and each Subscriber (as defined
therein) to which this Signature Page is attached as a Subscriber thereunder,
which, together with all counterparts of such agreement and signature pages of
other parties to such agreement, shall constitute one and the same document in
accordance with the terms of such agreement.

 

COLISEUM SCHOOL BUS HOLDINGS, LLC

 

By: Coliseum Capital Management, LLC, its Manager

By:

/s/ Adam Gray

Name: Adam Gray Title: Managing Director

PREFERRED SUBSCRIBER

100,000

Subject Preferred Shares Offering Price per Preferred Share: $100.00

Address:

c/o Coliseum Capital Management, LLC

One Station Place, 7th Floor South

Stamford, CT 06902

Attention: Adam Gray

Facsimile: (203) 286-1111

 

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E. 55th Street

New York, NY 10022

Attention: Barry Brooks

Facsimile: (212) 230-7777

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

COLISEUM CAPITAL PARTNERS, L.P.

 

By: Coliseum Capital, LLC, General Partner

By:

/s/ Adam Gray

Name: Adam Gray Title: Manager

COMMON SUBSCRIBER

$16,890,000 Common Shares Allocation

Address:

c/o Coliseum Capital Management, LLC

One Station Place, 7th Floor South

Stamford, CT 06902

Attention: Adam Gray

Facsimile: (203) 286-1111

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E. 55th Street

New York, NY 10022

Attention: Barry Brooks

Facsimile: (212) 230-7777

COLISEUM CAPITAL PARTNERS II, L.P.

 

By: Coliseum Capital, LLC, General Partner

By:

/s/ Adam Gray

Name: Adam Gray Title: Manager

COMMON SUBSCRIBER

$3,100,000 Common Shares Allocation

Address:

c/o Coliseum Capital Management, LLC

One Station Place, 7th Floor South

Stamford, CT 06902

Attention: Adam Gray

Facsimile: (203) 286-1111

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E. 55th Street

New York, NY 10022

Attention: Barry Brooks

Facsimile: (212) 230-7777

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

BLACKWELL PARTNERS, LLC

 

By: Coliseum Capital Management, LLC, Attorney-in-Fact

By:

/s/ Adam Gray

Name: Adam Gray Title: Managing Director

COMMON SUBSCRIBER

$5,010,000 Common Shares Allocation

Address:

c/o Coliseum Capital Management, LLC

One Station Place, 7th Floor South

Stamford, CT 06902

Attention: Adam Gray

Facsimile: (203) 286-1111

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E. 55th Street

New York, NY 10022

Attention: Barry Brooks

Facsimile: (212) 230-7777



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designations



--------------------------------------------------------------------------------

Exhibit B

Subscription Instructions



--------------------------------------------------------------------------------

Exhibit C

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit D

Investor Questionnaire



--------------------------------------------------------------------------------

Exhibit E

Form of Certificate of Incorporation